Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2016

The Court of Appeals hereby passes the following order:

A16A0757. BOATSWAIN v. THE TJX COMPANIES, INC. et al.

      The above appeal was docketed on December 29, 2015. The appellant’s brief
was due on or before January 18, 2016. As of the date of this order, appellant has not
filed appellant’s brief and enumeration of errors. See Court of Appeals Rule 23 (a).
      Therefore, appellee’s motion to dismiss appeal is hereby GRANTED.

                                       Court of Appeals of the State of Georgia
                                                                            02/11/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.